Citation Nr: 9905873	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1977 and from March 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for arthritis of the hands, carpal tunnel syndrome, and hay 
fever.

The veteran also appealed the RO's April 1995 denial of 
service connection for asthma.  However, the RO subsequently 
granted service connection for asthma in an August 1995 
rating decision.

The Board remanded this case to the RO for further 
development in October 1997.  This development has been 
completed, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was treated for a disability of the hands 
during service, and there is post-service x-ray evidence of 
arthritis of the hands.

3.  The veteran has not been shown to have an upper extremity 
disability diagnosed as bilateral carpal tunnel syndrome.

4.  The veteran's allergic rhinitis preexisted his periods of 
active duty service, and there was no worsening of the 
underlying disability during service.


CONCLUSIONS OF LAW

1.  Arthritis of both hands was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran's preexisting allergic rhinitis was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to him is required in order to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claims, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).
Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

II.  Entitlement to service connection for arthritis of both 
hands and
bilateral carpal tunnel syndrome

The veteran was treated on multiple occasions during service 
for complaints regarding his hands and wrists.  A June 1980 
service medical record indicates that the veteran sustained a 
contusion to his right forearm and hand.  He also complained 
of an injury to the right wrist and forearm in August 1988; 
swelling was noted, but an x-ray was negative for a wrist 
fracture.  An October 1992 treatment record includes an 
assessment of mild arthritis of both hands.  In September 
1993, the veteran complained of bilateral wrist and hand 
pain, more on the right than on the left, and was issued a 
right splint.  A physical therapy consultation report dated 
in January 1994 indicates that the veteran was to be started 
on Paraffin for symptomatic relief of arthritis of both 
hands.  His February 1994 separation examination report 
indicates that he had arthritis in both hands since 1990 and 
also had bilateral carpal tunnel syndrome since September 
1993.  None of the veteran's service medical records indicate 
that the diagnosis of arthritis of both hands was supported 
by x-ray findings or that the diagnosis of bilateral carpal 
tunnel syndrome was supported by an electromyograph (EMG) 
study.  

During his February 1995 VA examination, the veteran 
complained of "tingling" in his fingers, particularly in 
the right hand, and pain in both hands.  Upon examination, 
the veteran was capable of touching both of his thumbs to 
each fingertip of the ipsilateral hand.  There were no 
anatomical defects in either hand, and none of the joints in 
any of his fingers were grossly swollen.  He achieved a 
similar range of motion of the metacarpophalangeal joints 
associated with the index, middle, and ring fingers of each 
hand and the proximal interphalangeal joints of the same 
fingers.  In the right hand, there was pain at the limit of 
extension and flexion of each metacarpophalangeal joint.  In 
the left hand, there was pain only during flexion of the 
metacarpophalangeal joints.  Also, there was pain during 
flexion of the proximal interphalangeal joints.  A sensory 
examination revealed diminished ability to appreciate light 
touch on the palmar surfaces of the right little finger, the 
tip of the right ring finger, and the left little and ring 
fingers.  Tinel's sign was negative bilaterally.  The 
examiner noted that the veteran had failed to report for EMG 
testing and indicated that, although the veteran had been 
given a diagnosis of carpal tunnel syndrome, the distribution 
of his numbness was compatible with neuropathy of the ulnar 
nerve, rather than the median nerve, bilaterally.  X-rays 
revealed that the osseus structures of the hands were intact 
bilaterally, with no fracture or other significant 
abnormalities.  A diagnosis of probable bilateral ulnar 
neuropathy was rendered.

A May 1995 treatment record, included with the veteran's 
service medical records, contains an assessment of 
polyarticular arthralgia of questionable etiology.

The veteran also underwent a VA hand, thumb, and fingers 
examination in July 1995.  This examination revealed no 
anatomical defects of either hand and no evidence of swelling 
of any joint of the fingers or thumbs.  There was no evidence 
of synovitis of either wrist.  Range of motion testing of the 
right wrist revealed dorsiflexion from zero to 70 degrees, 
palmar flexion from zero to 80 degrees, ulnar deviation from 
zero to 35 degrees, and radial deviation from zero to 20 
degrees.  Range of motion testing of the left wrist revealed 
dorsiflexion from zero to 60 degrees, palmar flexion from 
zero to 80 degrees, ulnar deviation from zero to 40 degrees, 
and radial deviation from zero to 20 degrees.  Pain was noted 
only during radial deviation.  The veteran achieved 85 
degrees of supination and 80 degrees of pronation of each 
forearm.  Tinel's test was negative at each wrist.  Motor 
strength was 5/5 in the dorsiflexors and palmar flexors of 
the wrist and interosseous muscles of the hands bilaterally.  
Grip strength was 5/5 bilaterally.  EMG testing from May 1995 
was noted to have revealed no electrodiagnostic evidence of 
an upper extremity radiculopathy, plexopathy, or 
mononeuropathy.  Bilateral upper extremity arterial studies 
were normal.  The examiner indicated that the veteran's test 
results did not support a diagnosis of a rheumatological, 
neurological, or vascular disease responsible for his 
symptoms and opined that the veteran might have "some type 
of cumulative trauma syndrome which does not have a more 
specific name at this time."  

A VA treatment record, dated in December 1995, indicates that 
the veteran was seen for complaints of pain in both hands, 
worse on the right.  The diagnosis was chronic bilateral hand 
pain, secondary to repetitive use.

During his February 1996 VA hearing, the veteran complained 
of pain and stiffness to varying degrees in the hands.  He 
also described occasional swelling, numbness, and tingling.  
He asserted that this problem first arose during service.

Following the Board's October 1997 remand, the veteran 
underwent a VA examination in February 1998.  During this 
examination, he complained of stiffness in the fingers and 
pain in the hands and wrists.  The examination revealed no 
deformity or swelling of the hands or wrists.  The fingers 
were straight, and sensation was normal.  There was no 
tenderness of the phalangeal joints, and grip strength and 
pinching were good.  Finger movements were full in flexion 
and extension, and there was full range of motion without 
pain in both wrists.  The examiner noted that x-rays of the 
hands showed no evidence of arthritis; however, the February 
1998 x-ray report indicates the presence of very minimal 
degenerative changes in both hands.  A bone scan study 
indicated questionable minimal degenerative and/or post-
traumatic changes in the hands.  An EMG study of the upper 
extremities was normal.  The diagnosis was normal hands and 
wrists, with no evidence of arthritis or carpal tunnel 
syndrome.  The examiner further indicated that the veteran's 
complaints regarding the hands and wrists were only 
subjective, and there were no identifiable objective findings 
to establish a diagnosis.

In reviewing the aforementioned medical records, the Board 
finds that the veteran had chronic complaints of pain and 
dysfunction in both hands during service.  His February 1994 
separation examination report indicates diagnoses of 
bilateral arthritis of the hands and bilateral carpal tunnel 
syndrome.  It is unclear from this report whether these 
diagnoses were based upon, respectively, x-ray and EMG 
studies.  

A review of the post-service evidence of record indicates 
that the veteran currently suffers from arthritis of both 
hands, but not bilateral carpal tunnel syndrome.  The VA 
examiner who examined the veteran in February 1995 indicated 
that the veteran had numbness compatible with ulnar 
neuropathy bilaterally, but subsequent EMG studies were 
negative for electrodiagnostic evidence of upper extremity 
radiculopathy, plexopathy, or mononeuropathy.  However, while 
the veteran's February 1998 VA examiner noted no objective 
findings pertaining to the hands, x-rays from February 1998 
revealed very minimal degenerative changes.  

Given these findings, the Board notes that the evidence, 
taken as a whole, does not indicate a post-service diagnosis 
of bilateral carpal tunnel syndrome.  While the veteran has 
complained of carpal tunnel syndrome symptomatology dating 
back to service, the Board would point out that the veteran 
has not been shown to possess the medical expertise necessary 
to render a competent opinion regarding a diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1998).  In view of this, the preponderance of the evidence 
is against his claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.  However, in view of the 
veteran's in-service and post-service complaints of hand pain 
and the recent x-rays showing degenerative changes of the 
hands, the Board finds that there is a question as to whether 
the veteran incurred arthritis of both hands as a result of 
service.  See 38 C.F.R. § 3.303(d) (1998).  Accordingly, and 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the evidence supports the grant of 
service connection for arthritis of both hands.


III.  Entitlement to service connection for allergic rhinitis

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of soundness upon entry into service, except for 
any defects noted as the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.304 (1998); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
In this case, the veteran's May 1973 enlistment examination 
report indicates that he suffered from hay fever, and his 
Report of Medical History from the same date reflects that he 
had allergic rhinitis.  In view of this, the presumption of 
soundness is not for application in this case.

However, service connection may be established for a 
preexisting injury or disease which is aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
In deciding a claim based upon aggravation, after having 
first determined the presence of a preexisting condition, the 
Board must determine whether there has been any measured 
worsening of the disability during service and, then, whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not considered to be aggravation unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

A review of the veteran's service medical records reveals 
frequent treatment for respiratory symptomatology.  He was 
treated for a cough and head cold in November 1973.  Also, he 
was treated for an upper respiratory infection in January 
1974, and a history of allergies was noted.  In January 1981, 
he was treated for hay fever symptoms, including itchy eyes 
and head "stuffiness."  He was started on allergy shots in 
February 1981.  In August 1981, he complained of a persistent 
cough and allergies.  He was prescribed Drixoral for itchy 
eyes, a runny nose, plugged ears, and a headache in September 
1982.  An August 1983 treatment record indicates that his 
allergies were not helped with Drixoral.  He was treated for 
chronic allergic nasal discharge in August 1985.  A January 
1986 examination report indicates that the veteran complained 
of seasonal allergies occurring periodically.  He was treated 
for allergies and wheezing in August 1988, and improvement 
was noted "immediately."  In August 1989, he was seen for 
nasal congestion and watery eyes, and an assessment of 
allergies was rendered.  He underwent a septoplasty, a nasal 
antrostomy, a nasal polypectomy, and a left Caldwell-Luc 
procedure in October 1989.  The veteran's separation 
examination report contains diagnoses of hay fever since 
childhood and asthma; both were noted to be "well 
controlled."  He was also treated for watery eyes and a 
runny nose in May 1994, and an assessment of seasonal 
allergic rhinitis was rendered.

During his February 1995 VA examination, the veteran reported 
shortness of breath during exertion in cold weather and 
dyspnea with physical activity in the spring and autumn.  
Pulmonary function testing revealed the ratio of forced 
expiratory volume in one second to forced vital capacity to 
be only 78 percent.  There was no significant acute response 
to an inhaled bronchodilator.  The flow volume curve 
disclosed decreased maximal expiratory gas flow at low and 
mid lung volumes.  These results were interpreted to be 
compatible with a diagnosis of asthma, and a diagnosis of 
seasonal rhinitis was also rendered.  Chest x-rays revealed 
no segmental infiltrates or confluent pneumonic 
consolidations. 

The veteran also underwent a VA respiratory system 
examination in July 1995.  During this examination, he 
complained of episodes of dyspnea during physical exertion, 
especially with cold weather.  In the report of this 
examination, the examiner commented that the veteran's 
medical history, physical examination, and strongly positive 
response to a methacholine challenge all supported a 
diagnosis of asthma.

During a July 1996 VA nose and sinuses examination, the 
veteran reported allergic symptoms that were worse during 
periods of high humidity.  The examination revealed no 
significant deformity of the external nose, a clear nasal 
vestibule, no signs of obstruction of either the right or 
left nasal cavities, and no sign of septal perforation.  The 
inferior meatus and turbinates were clear.  Small nasal 
polyps were found at the level of the middle meatus and 
middle turbinate bilaterally, with no signs of significant 
airway obstruction.  The sphenoethmoidal recess, olfactory 
area, superior turbinates, and paranasal sinuses were not 
examined.  The diagnoses were allergic rhinitis and nasal 
polyposis, not currently symptomatic.

Overall, the Board finds that the veteran's service medical 
records reflect flare-ups of his allergic rhinitis but no 
increase in his underlying disability.  Again, temporary 
flare-ups, absent a worsening of the underlying condition, 
are not sufficient to constitute in-service aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. at 297; see also Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994).  The Board has noted 
the frequency of treatment for respiratory symptomatology 
during service; however, the Board would point out that 
service connection is in effect separately for asthma and 
nasal polyps.  Therefore, as the medical evidence of record, 
particularly the in-service evidence, shows no permanent 
increase in the veteran's underlying allergic rhinitis, this 
evidence does not support a finding of in-service 
aggravation.

In this case, the only evidence of record suggesting that the 
veteran's underlying allergic rhinitis disability worsened 
during service is his own lay opinion, as indicated during 
his February 1996 VA hearing.  However, the Board observes 
that the veteran has not been shown to have the requisite 
medical expertise to offer a competent medical opinion 
regarding the aggravation of a preexisting disorder during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. at 93.  While a veteran can 
report his symptoms, his statements as to the cause of any 
claimed aggravation must be supported by competent medical 
evidence, not merely allegations.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).

Therefore, as the competent medical evidence of record does 
not indicate any increase in the veteran's underlying 
allergic rhinitis disability during service, the 
preponderance of the evidence is against his claim for 
service connection for allergic rhinitis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for arthritis of both hands 
is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for allergic rhinitis is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

